Title: From Thomas Jefferson to Jean Durival, 13 April 1789
From: Jefferson, Thomas
To: Durival, Jean



Paris April 13. 1789.

Being about to take a journey to London a little before the death of the Count de Vergennes, I asked from him a passport for several objects which I had thought of bringing from thence. He first satisfied himself from the Marquis de la Luzerne, upon the point of reciprocity, that the Minister of France in America is allowed to import every thing, for his own use, duty-free, without any restriction of time, place, and quantity, and then gave me the passport. I brought however but one or two small objects. A carriage  was one of those named in the passport, and not brought. I ordered it to be made: but partly from the tardiness of the workman, partly from the difficulty of finding a person coming to Paris and who would undertake to bring it, I never received it till the beginning of the present year. In the mean time the former passport had been given in to the Douane when I returned from England. I now ask a renewal of it as to the carriage which is come to hand.
